PER CURIAM:
Jimmy D. Meggs, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2006) petition. We have reviewed the record and find no reversible error. Ac*261cordingly, we affirm for the reasons stated by the district court. Meggs v. Knowlin, No. 8:10-cv-01774-TLW, 2011 WL 2729193 (D.S.C. filed July 12, 2011, entered July 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.